UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 13, 2012 Hines Global REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 000-53964 26-3999995 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On August 13, 2012, Hines Interests Limited Partnership (“Hines”), the sponsor of Hines Global REIT, Inc. (“Hines Global”) issued a press release relating toconstruction beginning on WaterWall Place.A copy of such press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Pursuant to the rules and regulations of the Securities and Exchange Commission, such exhibit and the information set forth therein are deemed to have been furnished and shall not be deemed to be "filed" under the Securities Exchange Act of 1934, as amended. Item 9.01 Financial Statements and Exhibits. (d) Exhibits- 99.1 Press Release of Hines, dated August 13, 2012 Statements in this Current Report on Form 8-K, such as those concerning the development of WaterWall Place described herein, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements are based on current expectations and assumptions with respect to, among other things, tenant performance, future economic, competitive and market conditions and future business decisions that may prove incorrect or inaccurate. Important factors that could cause actual results to differ materially from those in the forward looking statements include the risks associated with Hines Global's ability to consummate the acquisition and other risks described in the “Risk Factors” section of Hines Global’s Annual Report on Form 10-K for the year ended December 31, 2011 and its other filings with the Securities and Exchange Commission. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Global REIT, Inc. August 13,2012 By: /s/ J. Shea Morgenroth Name: J. Shea Morgenroth Title: Chief Accounting Officer and Treasurer 2 Exhibit Index Exhibit No. Description Press Release of Hines, dated August 13, 2012   3
